Citation Nr: 0506245	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  01-07 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for chorioretinitis of 
the right eye, currently evaluated as 30 percent disabling.  

2.  Entitlement to an increased rating or multiple internal 
hemorrhoids, currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased (compensable) rating for 
residuals of a shrapnel wound of the left shoulder.  


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to June 
1954.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a April 2000 rating decision of the No. Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  This decision reflects the denial of 
service connection for colostomy residuals, for individual 
unemployability and increased ratings for chorioretinitis of 
the right eye, multiple callosities of the feet, multiple 
internal hemorrhoids and residuals of a gunshot wound of the 
left shoulder.  The veteran expressed disagreement with the 
increased rating claims including the total rating in May 
2000 and perfected his appeal with respect to them in June 
2000 after the RO issued its statement of the case earlier 
that month.  

By virtue of the January 2001 rating decision, the RO 
established entitlement to a total rating based on individual 
unemployability and increased the disability rating with 
respect to the multiple callosities of the feet from 30 
percent to 50 percent effective November 15, 1999, and 
September 22, 1997, respectively.  

In a July 2001 rating decision, the RO denied entitlement to 
compensation benefits for colostomy residuals under the 
provisions of 38 U.S.C.A. § 1151.  The veteran expressed 
disagreement with that decision in July 2001 and perfected 
his appeal September 2001 with respect to that issue after 
the RO issued a statement of the case the previous month.  

The veteran requested a Board hearing on his June 2000 VA 
Form 9, Appeal To The Board of Veterans' Appeals.  In October 
2000, he and his spouse provided testimony at an RO hearing.  
The Board remanded the veteran's claims to the RO in January 
2002 in order to afford the veteran the opportunity to 
provide testimony at a Travel Board hearing.  The veteran, 
however, withdrew his request for a Travel Board hearing in 
March 2003.  

In November 2002, the Board initiated its own development for 
the purpose of obtaining additional treatment records and in 
order to provide the veteran additional official examination, 
pursuant to 38 C.F.R. §  19.9(a)(2) (2002).  Specifically, 
the Board requested the veteran to report any additional VA 
or private treatment since June 2000.  Also, arrangements 
were to be made to schedule the veteran for  VA examinations.

In December 2002, the Board denied entitlement to 
compensation benefits for residuals of a colostomy under the 
provisions of 38 U.S.C.A. § 1151 and denied entitlement to an 
increased rating for multiple callosities of both feet.  

In June 2003, the Board remanded the case to the RO once 
again because on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit ("Federal Circuit") 
invalidated 38 C.F.R. § 19.9(a)(2), in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) (hereinafter "DAV").  The Federal Circuit 
held that 38 C.F.R. § 19.9(a)(2), in conjunction with the 
amended rule codified at 38 C.F.R. § 20.1304, was 
inconsistent with 38 U.S.C. § 7104(a), because 38 C.F.R. § 
19.9(a)(2), denies appellants "one review on appeal to the 
Secretary" when the Board considers additional evidence 
without having to remand the case to the agency of original 
jurisdiction (AOJ) for initial consideration, and without 
having to obtain the appellant's waiver.  

The issues of entitlement to increased ratings for residuals 
of a shell fragment wound of the left shoulder and for 
hemorrhoids are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran's chorioretinitis is currently manifested by 
blindness in the service-connected right eye visual of acuity 
correctable to 20/50 in the nonservice-connected left eye.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent 
chorioretinitis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.83a, 6006, 6070 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  In considering the 
severity of a disability it is essential to trace the medical 
history of the disability.  38 C.F.R. §§ 4.1 4.2.  


The veteran underwent a VA eye examination in December 1999.  
At that time, the veteran was observed to have hand motion in 
the right eye and to have an uncorrected vision of 20/400 in 
the left eye.  With correction, the veteran had only hand 
motion in the right eye and a visual acuity of 20/40 in the 
left eye.  The external examination was negative.  The 
veteran had full eye muscle movement.  The diagnosis included 
macular scar and scleral buckle on the right eye.  The 
veteran was noted to have cataracts on both eyes and glaucoma 
in the left eye.  

The veteran and his spouse provided testimony at a October 
2000 RO hearing.  At that time, he has only a little vision 
in the right eye that cannot be corrected by lenses.  The 
veteran reported that as a result, he is unable to see a 
clock, read a calendar and watch television.  

The veteran underwent another VA examination in May 2003.  A 
that time, he was able to count fingers at six inches in the 
right eye and to count fingers in the left eye at 6 to 8 
feet.  With correction, he was able to count fingers in the 
right eye at 4 inches and demonstrated a visual acuity of 
20/50 in the left eye.  The veteran was observed to have a 
cataract on the left eye and to have a pseudophobia, macular 
sclera and a scleral buckle of the right eye.  

Reports of VA outpatient treatment show that the veteran 
underwent an ophthalmology examination in June 2004.  He 
presented a history of retinal detachment in the right eye, 
ocular surgery and a scleral buckle with cryopexy.  The 
veteran demonstrated a visual acuity of counting fingers in 
the right eye.  

The Board observes that service connection has not been 
established for a cataract or pseudophakia of the right eye.  
A "peudophakia" is a condition in which the degenerated 
crystalline lens is replaced by a mesodermal tissue.  
Dorland's Illustrated Medical Dictionary 1381 (27th Ed. 1988)

For VA purposes, the severity of impaired central visual 
acuity is determined by comparing visual test results on the 
Snellen index with the criteria set forth in 38 C.F.R. § 
4.84(a), DC 6061 to 6079 (2004). The best distant vision 
attainable after the best correction by glasses will be the 
basis of the rating, except in cases of keratoconus in which 
contact lenses are medically required. 38 C.F.R. § 4.75 
(2004).

Compensation is payable for the combinations of service-
connected and nonservice-connected specified disabilities as 
if both disabilities were service-connected, provided the 
nonservice-connected disability is not the result of the 
veteran's own willful misconduct.  (1) Blindness in one eye 
as a result of service-connected disability and blindness in 
the other eye as a result of nonservice-connected disability. 
38 C.F.R. § 3.383(a)(1).  

Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is inability to 
recognize test letters at 1 foot (.30m.) and when further 
examination of the eyes reveals that perception of objects, 
hand movements or counting fingers cannot be accomplished at 
3 feet (.91m.), lesser extents of visions, particularly 
perception of objects, hand movements, or counting fingers at 
distances less than 3 feet (.91 m.), being considered of 
negligible utility. With visual acuity 5/200 (1.5/60) or less 
or the visual field reduced to 5° concentric contraction, in 
either event in both eyes, the question of entitlement on 
account of regular aid and attendance will be determined on 
the facts in the individual case.  38 C.F.R. § 4.79.  

In this case, the veteran has blindness in the right eye as 
defined above.  There is no corresponding evidence of 
blindness in the nonservice-connected left eye.  
Consequently, the veteran cannot benefit from the provision 
of 38 C.F.R. § 3.383(a)(1).  That is, VA will not rate him as 
if his left eye were service connected.   

Retinitis in chronic form, are to be rated from 10 percent to 
100 percent for impairment of visual acuity or field loss, 
pain, rest-requirements, or episodic incapacity, combining an 
additional rating of 10 percent during continuance of active 
pathology.  The minimum rating during active pathology is 10 
percent.  

The veteran has been afford a 30 percent rating for 
chorioretinitis of the left eye under the provisions of 
38 C.F.R. § 4.84a, Code 6070 for visual acuity.  A 30 percent 
evaluation is provided for visual acuity characterized by 
blindness in one eye having light perception only and vision 
of 20/40 in the other eye.  38 C.F.R. § 4.84a, Code 6070.  

Thus, considering right eye alone-that is, assuming for the 
moment that the left eye has normal or 20/40 or better-he is 
entitled to no more than a 30 percent  rating for the right 
eye.  

In order to obtain a higher evaluation, the veteran must show 
blindness in the nonservice connected eye, or field loss, 
pain, the need for rest-requirements, episodic incapacity or 
the presence of active pathology that would be equivalent to 
a higher evaluation.  None of these factors has been 
demonstrated in the instant case.  Accordingly, in rating his 
unilateral disability, and no more than a 30 percent  rating 
may be assigned.  

In summary, the process of rating visual acuity is mechanical 
and is plotted on tables that determine the exact disability 
rating that is to be assigned.  Under the facts of the 
veteran's case, the service-connected disability is shown to 
be equivalent to a 30 rating.  In view of the foregoing, the 
preponderance of the evidence is against an increased rating.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337, the 
Court clarified that it did not read the regulation as 
precluding the Board from affirming an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1) or from reaching such a conclusion on 
its own.  Moreover, the Court did not find the Board's denial 
of an extraschedular rating in the first instance prejudicial 
to the veteran, as the question of an extraschedular rating 
is a component of the appellant's claim and the appellant had 
full opportunity to present the increased-rating claim before 
the RO.  Bagwell v. Brown, 9 Vet. App. 337 (1996).  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.  

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are adequate, and there is no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required frequent hospitalization for his service-connected 
ear conditions.

Although one may anticipate an adverse impact on the 
veteran's employment because of the existing visual loss, 
that fact and the current rating are an acknowledgement of 
the impact on the veteran's ability to work.  In addition, 
the veteran has been afforded a total rating based on 
individual unemployability.  The Board observes that there is 
currently no basis for consideration of a higher rating on 
extraschedular grounds.  

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  VCAA notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must convey: (1) 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) the information and evidence 
that the VA will seek to provide; (3) the information and 
evidence that the claimant is expected to provide; and (4) 
notice that the claimant is to provide any evidence in his or 
her possession that pertains to the claim, or something to, 
the effect that the claimant should "give us everything 
you've got pertaining to your claim(s)". This new "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

The RO issued its notice in November 2003 after the RO issued 
its decision to deny an increased rating for the right eye 
disability in April 2000.  The RO informed the veteran of its 
duty to notify and to assist him in the development of his 
case.  The RO informed the veteran of its duty to explain to 
him the information or evidence needed to grant the claim for 
an increased rating.  

The letter discussed VA's duty to assist the veteran to 
obtain evidence for the claim and what was required of him.  
The RO afforded the veteran details about the sources of 
evidence that might show entitlement.  Specifically, the 
veteran was informed of the allocation of burdens of 
obtaining the needed information.  He was asked to tell VA 
about any other information or evidence he wanted it to get 
for him.  The Board observes that although the RO did not 
state specifically that the veteran was to submit all 
evidence in his possession, it did advise the veteran that it 
was his responsibility to make certain that VA received all 
pertinent evidence.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, any error 
of timing or of not providing a single notice to the claimant 
covering all content requirements is harmless error.  

With respect to the duty to assist, the RO obtained the 
veteran's service medical records and VA treatment records 
and assembled a record reflecting the veteran's current 
disability picture.  In addition, the RO provided the veteran 
with two VA examinations to determine current nature and 
severity of his service-connected condition.  The veteran and 
his spouse were afforded a chance to provided testimony at an 
RO hearing in October 2000.   Finally, the veteran was 
afforded the opportunity to testify at a Travel Board; the 
veteran declined to appear.  

In view of the foregoing, VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Therefore, he is not be prejudiced by the Board's proceeding 
to the merits of the claim.




ORDER

An increased rating for chorioretinitis of the right eye is 
denied.  


REMAND

For the reasons and bases set forth below, the Board finds 
that additional development is necessary prior to the 
completion of its appellate review.  

Residuals of a gunshot wound of the left shoulder

During action against the enemy in April 1952, the veteran 
sustained a penetrating wound on the left shoulder and left 
upper lateral anterior chest as a result of an enemy grenade 
fragment.  When he arrived at the medical company, he was 
observed to have an 8mm penetrating wound that appeared on 
the left upper anterior chest wall laterally and about three 
inches inferior to the mid-clavicle region.  There was no 
tenderness or deformity of the clavicle.  There was swelling 
and soft tissue crepitation of the left infra clavicular 
region.  No bony deformity was revealed on X-ray examination 
of the left shoulder.  The veteran's wound was derided and he 
was given antibiotics.  Days later,  X-ray showed a metallic 
foreign body measuring 1 by .5 centimeters in the soft tissue 
of the left shoulder.  The reenlistment examination shows a 
4-inch scar was noted on the left deltoid.  

The veteran underwent a VA examination in May 1955.  At that 
time, the examiner did not record any complaints, findings or 
diagnoses relative to the gunshot wound of the left shoulder 
area.  The musculoskeletal system was evaluated as normal.  

The veteran was hospitalized in September 1955 for a gunshot 
wound in the nonservice connected right shoulder.  The 
physical examination and hospital course the veteran was 
found to have a bullet wound entrance in the right chest 
posterior at the level of the spine and scapula, a collapsed 
left lung, corresponding left pneumothroax, a metallic 
foreign body measuring 1 by 2 centimeters in the left upper 
lobe in the region of the first left anterior interspace.  A 
tract of metallic dust particles extending from the region of 
the posterior interspace between the apophseal joint on the 
left between T 4 and T 5 to the region of the posterior 
interspace between the 4th and 5th left ribs in the line with 
their necks.  X-rays revealed that the bullet entered into 
the right chest posterior to the spinal cord and apparently 
hit a rib, curved around, defected off the rib and entered 
the left lung.  The diagnoses included bullet wound right 
posterior thorax, hydropneumothorax due to lung injury and 
acute neuritis of the dorsal nerve roots of the thoracic 
spine.   

The veteran underwent another VA examination in May 1960.  
The report of examination does not reflect complaints, 
findings or diagnoses relative to the gunshot wound of the 
left shoulder area.  

When examined by in August 1962, the veteran presented a 
history of a shrapnel wound to the left shoulder, but 
reported that he had no current shoulder complaints at that 
time.  The examination of the left shoulder revealed a well-
healed scar located approximately 3 inches inferior to the 
outer 1/3rd of the clavicle in the delto-pectoral groove.  
The scar was well healed, nontender and nonadherent.  The 
petoralis major muscle was well developed and quite normal.  
There was no evidence of neurologic or arterial injury 
associated with this.  There was no limitation of motion in 
the veteran's left shoulder.  The recorded diagnosis was 
scar, shrapnel wound, left shoulder.  

At the August 1965 VA examination, the examiner noted the 
veteran's history of a shell fragment wound of the left 
shoulder, and noted that examination revealed a well-healed, 
one centimeter scar, located approximately 3 inches inferior 
to the outer 1/3rd of the clavicle and directly over the 
delto-pectoral groove.  The scar was nontender and 
nonadherent.  There was no evidence of atrophy in the 
underlying pectoralis major muscle.  There was no evidence of 
neurologic or arterial injury.  

The veteran underwent a VA examination in November 1999.  The 
examiner noted that he veteran had a shrapnel injury to the 
soft tissue of the left shoulder.  On physical examination 
there was a 1 to 2-centimeter macular shaped scar anterior to 
the left shoulder, at the point of the shrapnel injury.  The 
veteran had a normal range of motion in left shoulder joint.  

The veteran provided testimony at an October 2000 RO hearing.  
At that time, he testified that he has residual left shoulder 
pain associated with the service-connected injury.  The 
veteran seemed to suggest that the original injury involved 
muscle injury.  As a consequence, he experiences problems 
with lifting objects over his head and with lifting heavy 
objects.  The veteran indicated that his left shoulder 
disability had an adverse impact on his ability to work as a 
general laborer.  

When examined in May 2003, the veteran was noted to have had 
a shrapnel wound in the anterior pectoral region of the left 
shoulder.  He reported that he experienced intermittent 
stiffness and pain in the left shoulder area.  He stated that 
on some days he is asymptomatic.  The examiner noted that the 
veteran had a cardiac generator, namely an implanted 
defibrillator, inserted a few years previously and states 
that the trouble with his shoulder has been much more 
prominent since that time.  

The examination of the shoulder area revealed a palpable 
cardiac generator in the subclavical area on the left side.  
There was a healed surgical scar associated with the 
generator adjacent to a slightly irregularly shaped linear 
scar that measures 2 or 3 centimeters in diameter and 
somewhat fused in with the generator scar, the latter of 
which the veteran identified as the shrapnel wound scar.  The 
examiner noted that both scars were nontender, nonadherent to 
the underlying structures or limitation of motion in the 
shoulder.  The examiner noted that the range of motion of the 
shoulder was within normal limits, except limitation of 
external rotation to 45 degrees.  The record diagnosis was 
shrapnel wound of the left shoulder without significant 
limitation of motion of the left shoulder.  There is a 
superficial nontender scar.  

The Board observes that the veteran has been rated under the 
provisions pertaining to scars.  It is clear from the 
clinical record that the veteran's left shoulder scar has 
been asymptomatic throughout the postservice years.  

With respect to limitation of motion, the Board advised that 
if any limitation of motion can be attributable to the 
service-connected shrapnel wound residuals such a finding 
could result in a compensable rating under the provisions of 
38 C.F.R. § 4.118 (2004).  

The service medical record show that the shell fragment wound 
injury was in the area of the left deltoid, and postservice 
treatment records show reference to the pectoralis major.  
Both of the deltoid and the pectoralis major correspond to 
Muscle Group III, as reflected in 38 C.F.R. § 4.73, Code 
5303.  

In medical examinations conducted following the veteran's 
military service, examiners have stated consistently, prior 
to May 2003, that the veteran's pectoralis major muscle was 
functioning normally and did not display any evidence of 
atrophy.  The Board does note that the examiner in May 2003 
did not either establish or rule out the presence of muscle 
injury.  It is important to note that if muscle injury 
currently exists, under the provisions of 38 C.F.R. § 4.56, a 
penetrating missile wound with a history of debridement may 
be considered to result in moderate muscle injury.  38 C.F.R. 
§ 4.56(d)(2).  

In light of the ambiguity in the record, a remand is 
necessary in order obtain further clarification.  

Hemorrhoids

Postservice treatment records show that the veteran was 
hospitalized for rectal pain and spasm with constipation.  
The rectal examination showed severe tenderness with spasm.  
There was a mass at 12 o'clock just inside the rectum.  The 
final diagnosis was rectal abscess.  

The August 1962 VA examination report shows that the veteran 
was demonstrated multiple internal hemorrhoids and fistula in 
ano.  Examination of the anus revealed an external opening of 
the fistulous tract at 8 o'clock.  Pressure around this area 
produced a purulent discharge.  No external hemorrhoids were 
evident.  Anoscopic examination revealed the presence of 
multiple internal hemorrhoids surrounding the anus.  

Similar findings were recorded in the report of the August 
1965 VA examination.  The peri-anal skin revealed the 
external site of the fistulous tract.  The area appeared to 
be healed temporarily.  Straining produced no prolapse of 
external hemorrhoids, and no fissures were evident.  
Anoscopic examination revealed the presence of multiple 
internal hemorrhoids surrounding the patient's anus, the 
large number that were located at about 7 o'clock.  The 
veteran was hospitalized for incision and drainage of the 
perianal abscess in January 1971.  

The veteran underwent a VA examination in November 1999 the 
report of which shows that the veteran presented a history 
for surgical removal of hemorrhoids in service, radical 
prostatectomy for carcinoma of the prostate and complaints of 
fecal and urinary incontinence.  The veteran denied any 
complaints of rectal pain or bleeding.  He was observed to 
have external hemorrhoids on physical examination.  

The veteran provided testimony to the effect that he his 
hemorrhoids are productive of itching, a burning sensation 
and that he has developed fecal incontinence.  The veteran 
reported that he uses Preparation H.  

The veteran's clinical history shows that his hemorrhoids 
have been predominantly internal.  The most recent VA 
examination only indicates that the veteran was examined 
externally.  Plus, although the examiner noted that there was 
no evidence of bleeding at that time of the examiner, the 
examiner did not state whether the veteran was anemic.  In 
view of the foregoing, additional examination is necessary in 
order to obtain sufficient evidence to rate the veteran's 
service-connected hemorrhoids.  

Finally, the Board observes that additional records of 
evaluation and treatment since the May 2003 VA examination 
would be helpful in order to assess the veteran's current 
disability pictures with respect to the remain issues on 
appeal.  

In view of the foregoing, the case is remanded to the RO for 
the following actions:

1.  Contact the veteran to obtain the 
identity of medical professionals 
providing treatment for the service-
connected hemorrhoids and left shoulder 
disability since the May 2003 official 
examination.  After obtaining necessary 
authorizations for release of medical 
information, obtain the records from the 
sources identified by the veteran and 
associate all evidence and information 
with the veteran's claims folder.  

2.  Afford the veteran VA muscle and 
joints examinations in order to determine 
the current nature and severity of left 
shoulder disability caused by the shell 
fragment of wound injury in service.  All 
indicated special studies and tests 
should be accomplished.  The claims 
folder should be made available to the 
examiner for use in studying the case.  

With respect to the muscle examination, 
the examiner's attention is directed to 
(but not limited to) evidence in the 
service medical records that show that 
the shell fragment wound was debrided.  
Ask the examiner establish or rule out 
the presence of muscle injury resulting 
from the shell fragment wound.  If muscle 
injury is found, the examiner is 
requested to identify the muscle group 
involved and to state the degree of 
injury demonstrated.  

With respect to the joints examination, 
the examiner's attention is directed to 
(but not limited to) the report of the 
May 2003 VA examination that shows that 
the veteran had "no significant 
limitation of motion".  The examiner is 
requested to provide an opinion as to 
whether the veteran has any limitation of 
motion that may be attributable to the 
residuals of the shell fragment wound of 
the left shoulder.  

If limitation of motion is found to be 
related to the service-connected 
disability, the examiner is requested to 
provide active and passive ranges of 
motion and to indicate the point at which 
pain, if any, is demonstrated 
objectively.  The examiner is to comment 
on the presence or absence of instability 
or subluxation of the joint.  Finally, 
the examiner is asked to comment on the 
impact of functional loss due to pain, 
weakness or other factors.  To the extent 
possible, the examiner should state 
functional loss in terms of limitation of 
motion.  

3.  Afford the veteran a complete VA anal 
and rectal examination in order to 
determine the current nature and severity 
of his service-connected hemorrhoids.  
All indicated special studies and tests, 
including a complete blood test, should 
be accomplished.  The claims folder 
should be made available to the examiner 
for use in studying the case.  Ask the 
examiner to state whether the veteran 
currently has external or internal 
hemorrhoids that are productive of 
persistent bleeding, secondary anemia or 
fissures.  

4.  Thereafter, the RO should 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


